  Case 16-81379      Doc 89       Filed 02/21/19 Entered 02/21/19 10:49:53           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: PAUL A. HEILMAN                       §       Case No. 16-81379
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/07/2016.

       2) The plan was confirmed on 10/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          03/17/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/11/2018.

       5) The case was dismissed on 12/13/2018.

       6) Number of months from filing or conversion to last payment: 31.

       7) Number of months case was pending: 32.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $19,950.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81379      Doc 89       Filed 02/21/19 Entered 02/21/19 10:49:53           Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 11,200.00
      Less amount refunded to debtor(s)                       $ 1,166.10
NET RECEIPTS                                                                        $ 10,033.90



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 4,000.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                          $ 886.52
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 4,886.52

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                        Claim        Claim          Claim    Principal    Interest
Name                                Class   Scheduled     Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00     4,000.00       4,000.00    4,000.00        0.00
BANK OF AMERICA NA                  Uns          0.00   147,177.01           0.00        0.00        0.00
FIRST AMERICAN BANK                 Uns          0.00          NA             NA         0.00        0.00
GENEVIEVE HEILMAN                   Pri          0.00          NA             NA         0.00        0.00
AMERICAN HONDA FINANCE              Uns          0.00          NA             NA         0.00        0.00
CAPITAL ONE BANK USA NA             Uns      1,989.00     1,989.38       1,989.38      368.65        0.00
BUREAUS INVESTMENT GROUP            Uns        987.00       987.22         987.22      168.54        0.00
PORTFOLIO RECOVERY                  Uns        426.00     1,471.43       1,471.43      272.67        0.00
MIDLAND CREDIT MANAGEMENT           Uns        770.00       770.36         770.36      131.52        0.00
CBNA                                Uns      1,471.00          NA             NA         0.00        0.00
CCS / FIRST SAVINGS BANK            Uns        388.00          NA             NA         0.00        0.00
CHASE CARD                          Uns      1,055.00          NA             NA         0.00        0.00
CHASE / BEST BUY                    Uns        290.00          NA             NA         0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        798.00       798.94         798.94      136.39        0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     1,270.92       1,270.92      235.52        0.00
MIDLAND CREDIT MANAGEMENT           Uns      4,231.00     4,231.46       4,231.46      784.13        0.00
GREAT LAKES CR UN                   Uns          0.00          NA             NA         0.00        0.00
GREAT LAKES CREDIT UNION            Uns      1,763.00     1,681.00       1,681.00      311.51        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81379      Doc 89       Filed 02/21/19 Entered 02/21/19 10:49:53    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
KEYNOTE CONSULTING                  Uns        171.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        230.00     230.67     230.67      32.65       0.00
SYNCB / AMAZON                      Uns        827.00        NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns          0.00   1,754.87   1,754.87     325.19       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00     651.23     651.23     120.68       0.00
AMERICAN HONDA FINANCE CORP         Uns          0.00   8,024.26   8,024.26   1,486.97       0.00
GENEVIEVE HEILMAN                   Uns          0.00        NA         NA        0.00       0.00
EDWARD R SZYMANSKI                  Uns          0.00     119.10     119.10      15.12       0.00
COMMONWEALTH EDISON CO              Uns          0.00     607.47     607.47     112.57       0.00
GENEVIEVE HEILMAN                   Uns          0.00   3,482.13   3,482.13     645.27       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81379      Doc 89       Filed 02/21/19 Entered 02/21/19 10:49:53    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 28,070.44       $ 5,147.38               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,886.52
       Disbursements to Creditors               $ 5,147.38

TOTAL DISBURSEMENTS:                                            $ 10,033.90




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81379        Doc 89      Filed 02/21/19 Entered 02/21/19 10:49:53               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
